02-12-151 & 152 & 153-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 



Gerald Blace West


 


APPELLANT




V.




The
  State of Texas


 


STATE



----------
FROM Criminal
District Court No. 2 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          On
March 21, 2012, as part of a plea-bargain agreement, Appellant Gerald Blace
West pled guilty to three charges of aggravated assault with a deadly weapon in
exchange for three years’ confinement in each case.  The trial court certified
these proceedings as plea bargain cases, and that Appellant has no right to
appeal.  On April 11, 2012, Appellant filed pro se notices of appeal.  On April
25, 2012, we notified Appellant that the trial court’s certifications
indicating that he had no right to appeal had been filed in this court. We
further notified Appellant that these appeals could be dismissed unless he—or
any party desiring to continue the appeals—filed a response showing grounds for
continuing the appeals on or before May 7, 2012.  See Tex. R. App. P.
25.2(d), 44.3.  Appellant timely filed a response; however, upon review of his
response, we have determined that it shows no grounds for continuing the appeals.
          Rule
25.2(a)(2) limits the right of appeal in a plea bargain case to matters that
were raised by written motion filed and ruled on before trial or to cases in
which the appellant obtained the trial court’s permission to appeal.  Tex. R.
App. P. 25.2(a)(2).  In these cases, the trial court’s certifications state
that Appellant has no right to appeal.  Accordingly, we dismiss these appeals. See
Tex. R. App. P. 25.2(d), 43.2(f).  Because we have dismissed these appeals, all
pending motions pertaining to each are dismissed as moot.
 
 
PER
CURIAM
PANEL:  GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  June 14, 2012




[1]See Tex. R. App. P. 47.4.